Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered on or about April 24, 1990, denying the extrajudicial request of defendant Ronald Fraser Clinic to refer plaintiffs claims against defendant New York City Health and Hospitals Corporation to a medical malpractice panel pursuant to Judiciary Law § 148-a and section 636.1 of the Rules of the Appellate Division, First Department (22 NYCRR 636.1), unanimously affirmed, without costs.
There is an insufficient basis, upon the record before this court, to determine that the IAS court abused its discretion, as a matter of law. Accordingly, the order is affirmed. Concur— Murphy, P. J., Milonas, Kupferman and Rubin, JJ.